

116 HR 8896 IH: Abandoning Online Censorship Act
U.S. House of Representatives
2020-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8896IN THE HOUSE OF REPRESENTATIVESDecember 8, 2020Mr. Gohmert (for himself, Mr. Biggs, Mr. McClintock, Mr. Lamborn, Mr. Gooden, Mr. King of Iowa, and Mr. Kelly of Mississippi) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo repeal section 230 of the Communications Act of 1934 (commonly referred to as the Communications Decency Act) to stop censorship, and for other purposes.1.Short titleThis Act may be cited as the Abandoning Online Censorship Act or the AOC Act.2.Repeal of section 230 of the Communications Act of 1934 (commonly referred to as the Communications Decency Act)(a)Section 230 of the Communications Act of 1934Effective as of enactment of this language, section 230 of the Communications Act of 1934 (47 U.S.C. 230(c)) is repealed.